 



Exhibit 10.17

     
(R.H. Donnelley Logo) [g96394g9639401.gif]
  Amy W. Clark
AVP – Compensation
 
R. H. Donnelley
1001 Winstead Drive
Cary, NC 27513
Tel: 919.297.1209

{Date}
TO:     {Officer Name}
RE:     2005 Annual Incentive Plan
We are very pleased to announce this year’s Annual Incentive Program (AIP).
Assuming and following shareholder approval, this program will be governed under
the terms of the 2005 Stock Award and Incentive Plan (“2005 Plan"), a copy of
which will be available to you electronically on the RHD intranet under “Human
Resources.” Unless otherwise defined herein, the terms defined in the 2005 Plan
have the same defined meanings in this letter (this “Award Agreement”).
The terms of this year’s program are as follows:
1. Performance Criteria: Performance Awards made under the AIP are based on the
performance of the Company during the 2005 fiscal year (the “AIP Performance
Period”) relative to Sprint Publication Sales, SBC Publication Sales, EBITDA,
EPS and Free Cash Flow. The performance measures, targets, and an explanation of
factors that will be included in achievement calculation for this year’s plan
are detailed on Attachment A. These financial performance measures are as
approved by the Compensation & Benefits Committee of the Board of Directors
(the” Committee”) at the beginning of the AIP Performance Period. Attachment B
provides definitions and calculations of the components that comprise the AIP
performance target. All amounts as defined or calculated are subject to
adjustments determined by management and approved by the Compensation Committee.
2. Performance Award Levels: Your target award under this plan is equal to
{percentage}% of your current base salary. A portion of your award will be paid
in cash and a portion in deferred shares of R. H. Donnelley stock (deferred
stock). At target, the cash component is {percentage}% of your current base
salary and the deferred stock component is {percentage}% of your current base
salary.
The payout percentage under each goal area is determined through straight-line
interpolation between each level, and above 200%. No amount will be payable with
respect to a given performance measure if the threshold performance is not
achieved. The maximum award is 300% of target.
3. Award Payment: Cash Component: You will receive the cash portion of your AIP
payout as soon as reasonably practicable after the end of the AIP Performance
Period in respect of which it has been earned and after approval by the
Committee. Deferred stock: The deferred stock component initially will be set as
a dollar amount (as a percentage of base salary) and then converted into a
number of shares based upon the average of the closing stock price of the
Company’s common stock during the ten trading days following the Committee’s
approval of the full year financial results vs. targets (generally in February
of the following year). Once converted into shares, the

         
Officer
  2005 AIP Agreement   Page 1 of 3

 



--------------------------------------------------------------------------------



 



deferred stock will be paid out as follows: 50% on the first anniversary of the
date of conversion and 50% on the second anniversary of the date of conversion.
4. Termination of Employment: If your employment is terminated by the Company
“for cause” or if you voluntarily terminate your employment at any time before
your payout under this plan, you will forfeit your Performance Award in its
entirety and will receive no payment hereunder whatsoever.
If your employment is terminated before the end of the AIP Performance Period
due to your death, Disability (as defined below), Retirement (as defined below),
assignment to a different position for which you become no longer eligible to
receive an AIP award, grant of a leave of absence or other termination of
employment (other than for Cause or as a result of your voluntary termination),
the Committee may determine, in its sole and absolute discretion, to pay to you
a pro rata portion of this Performance Award. Such pro rata Performance Award
will be based on the period of your actual participation and the Company’s
actual financial performance against the above referenced performance measures
during the full AIP Performance Period. The pro rata Performance Award (if any)
will be paid to you after the end of the AIP Performance Period. In such case,
the Committee may also determine, in its sole and absolute discretion, to pay to
you a pro rata portion of either component or both components of this
Performance Award. Under such circumstances, any deferred share payout would be
converted into shares as of the date of termination and would not be subject to
the vesting provisions set forth above.
The term “Disability” shall have the meaning defined for such term in the
long-term disability plan of the Company, as in effect from time to time, and
the term “Retirement” shall mean your termination after your attaining (i) age
55 years with 10 years of service with the Company or any of its subsidiaries or
affiliates or (ii) age 65 years without regard to years of such service.
5. Effect of a Change in Control: Notwithstanding the foregoing, if in
connection with a Change in Control you Retire, are assigned to a different
position for which you become no longer eligible to receive an AIP award, are
placed on a leave of absence or your employment is terminated for any other
reason (other than for Cause or as a result of your voluntary termination)
before the end of the AIP Performance Period, then you shall be entitled to
receive both components of your AIP payout based on the Company’s actual
financial performance against the above referenced performance measures for the
full AIP Performance Period, without pro-ration, as if you had continued to be
employed for the full AIP Performance Period. The deferred stock component would
be converted into shares as of the date of termination and would not be subject
to the vesting provisions set forth above. In the event that, in the sole and
absolute discretion of the Committee, such actual financial performance cannot
be accurately measured against such performance measures, each component of your
AIP payout shall be paid out at no less than 100% of your target Award for that
component. Except as specifically provided for in this “Effect of a Change in
Control” provision, in connection with a Change in Control, this Performance
Award will be subject to Section 10 of the Plan (including without limitation
Section 10(f) of the Plan).
6. Miscellaneous Terms:

    A. Encumbrance: This Performance Award will not be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of you to
any party (other than the Company or its subsidiary or affiliate), or assigned
or transferred by you, other than by will or the laws of descent and
distribution or to a Beneficiary upon your death. A Beneficiary, transferee or
other person claiming any rights under the 2005 Plan from or through you will be
subject to all

         
Officer
  2005 AIP Agreement   Page 2 of 3

 



--------------------------------------------------------------------------------



 



    terms and conditions of the 2005 Plan and this Award Document, except as
otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.       B.
Forfeiture: This Performance Award is subject to forfeiture under certain
circumstances in accordance with Section 11 of the 2005 Plan.       C. Decisions
of the Compensation Committee: The decisions of the Committee (or, the Board, as
may be applicable) as to the computation of various AIP performance measures and
other determinations to be made with respect to this Performance Award will be
final, binding and conclusive on you, the Company and any other interested
person.       D. “At Will” Employment: ANY PAYMENT UNDER THIS PERFORMANCE AWARD
IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED OR BEING GRANTED THIS PERFORMANCE AWARD). THIS
AWARD DOCUMENT AND THE PAYOUT SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF EMPLOYMENT FOR ANY PERIOD OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH YOUR RIGHT TO TERMINATE OR THE COMPANY’S RIGHT TO
TERMINATE YOUR EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.       E. Taxes:
The Company and any subsidiary or affiliate is authorized to withhold from any
payment relating to this Performance Award amounts of withholding and other
taxes due or potentially payable in connection with any transaction involving
this Performance Award, and to take such other action as the Committee may deem
advisable to enable you and the Company to satisfy obligations for the payment
of withholding taxes and other tax obligations relating to this Performance
Award.       F. Laws: The validity, construction and effect of this Award
Document will be determined in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law, and
applicable provisions of federal law. Any modification of this Award Document
must be in writing signed by the Company (oral statements by any person cannot
modify this Award Document).

Please let me know if you have any questions.
Sincerely,
/s/ Amy W. Clark
Amy W. Clark
AVP — Compensation

         
Officer
  2005 AIP Agreement   Page 3 of 3

 